Citation Nr: 0328036	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-13 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gastric ulcers.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for anxiety with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran service on active duty from June 1958 to October 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claims.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in July 2000.

The veteran was originally denied entitlement to service 
connection for gastric ulcers and anxiety with depression in 
a May 1996 Board decision.


REMAND

The Board notes that records in the veteran's claims folder 
appear to indicate that the veteran is currently in receipt 
of Social Security Administration (SSA) benefits. However, 
while a favorable decision from that agency, dated July 1995, 
is of record, clearly other records from the SSA, used in 
making that determination, are not of record, in particular, 
a January 1995 consultative psychiatric evaluation by Dr. 
George P. Turner, referenced in the decision.  The Board is 
of the opinion that these outstanding records from the SSA 
must be associated with the veteran's claims file, in order 
to ensure a full and complete record.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants.  Therefore, since this case is being remanded for 
additional development, the RO should also take this 
opportunity to inform the appellant of his rights to respond 
to a VCAA notice letter.  

Accordingly, this case is remanded for the following 
development:

1.	All available records pertaining to the veteran 
should be obtained from the Social Security 
Administration.

2.	The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




